Title: To Alexander Hamilton from Ebenezer Stevens, 23 September 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl Hamilton
            Sir
            New York 23rd Septemr 1799.
          
          The Secry at War has directed me to have cloathing made up for the 2nd. & 3rd. Regiment of Infanty. for the Southward The Troops at Bennington are of the 16th. Regiment. (Pardon me Sir, If I am wrong); as I mentioned this to you at the Time—
          I have received yours inclosing Capt Cockran’s return, and will make the requisition necessary to the proper Officers—I duly Recd. your note Respecting the Estimate of Boards &c &c: necessary for Hutting a Regiment, and will immediately attend to your Commands therein, and shall lay the same before you to morrow—
          I am Sir with Respect Your Hbl St.
          
            Ebenr Stevens.
          
        